Filed 1/11/22
                          CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                    DIVISION TWO




 In re RUDY TERRAZA,
                                                      E077170
         On Habeas Corpus.
                                                      (Super.Ct.No. FELSB21000038)

                                                      OPINION


        ORIGINAL PROCEEDINGS; petition for writ of habeas corpus. Charles J.

Umeda, Judge. Petition granted.

        Thomas W. Sone, San Bernardino County Public Defender, Edward J. O’Brien,

Deputy Public Defender for Petitioner.

        Rob Bonta, Attorney General, Phillip J. Lindsay, Assistant Attorney General,

Amanda J. Murray and John P. Walters, Deputy Attorneys General, for Respondent.

        A prison warden sought to perform electroconvulsive therapy (ECT) on an inmate,

whom the trial court found lacked capacity to consent to the treatment. ECT involves

electric shocks applied to the brain to produce a seizure while the patient is under

anesthesia. The trial court authorized ECT after making several findings required by the

Penal Code, including that ECT would be beneficial and that there was a compelling

justification for it.


                                             1
       In this habeas proceeding, where we have stayed the therapy, the inmate argues

that the state constitutional right to privacy required the appointment of a surrogate to

make a consent determination for him, beyond trial court findings of ECT’s suitability.

Upon consideration of precedent, we conclude that the state constitutional right to refuse

medical treatment does not require appointment of a surrogate decisionmaker.

Nevertheless, we conclude that a court’s authorization of ECT therapy must include a

consideration of whether the inmate, when he or she was competent, expressed any

preferences, views, or beliefs that would operate to preclude consent to the procedure.

By statute, such consideration is required for most medical procedures performed on

incarcerated persons lacking capacity to consent. Because the statutory balancing test for

ECT does not do so, we grant the writ to allow further consideration.

                                     BACKGROUND

       This case began on April 13, 2021, when the Acting Warden of the California

Institute for Men petitioned the Superior Court for authorization to perform ECT on

inmate Rudy Paul Terraza. The warden’s petition relied on a statutory scheme enacted in

1974 that has never been addressed by an appellate court: Penal Code sections 2670
                                                            1
through 2680, which govern “organic therapy” in prisons. The statute defines organic

therapy as encompassing, among other things, “[s]hock therapy, including, but not

limited to, any convulsive therapy” as well as any “electronic stimulation of the brain.”

(§ 2670.5, subds. (c)(2), (c)(3).)


       1
           Undesignated statutory references are to the Penal Code.

                                              2
       Penal Code section 2670, a declaration of policy, establishes that in California “all

persons, including all persons involuntarily confined, have a fundamental right against

enforced interference with their thought processes, states of mind, and patterns of

mentation, through the use of organic therapies.” The declaration states that organic

therapies shall not be performed on involuntarily confined persons who lack “the capacity

for informed consent,” unless the state establishes that the therapy “would be beneficial

to the person, that there is a compelling interest in administering such therapy, and that

there are no less onerous alternatives to such therapy.” (Ibid.) Other provisions address

matters relating to informed consent (§§ 2670.5-2674), the process of a warden’s petition

to the superior court (§§ 2675-2678), and the court’s determination of the petition

(§ 2679).

       The facts of this case are not disputed in any material way. Convicted of first-

degree murder at age 17, Terraza is a 44-year-old with a history of mental illness.

According to a prison psychiatrist, Terraza has a “schizoaffective disorder, bipolar

type . . . characterized by auditory hallucinations, delusions, and impairment in thought

processing, volition and motivation, and social functioning, as well as significant mood

swings, depression, and mania.” Despite medication and psychiatric treatment, his

mental health had grown worse over time, and he had resided in a psychiatric hospital

since September 2019. He had been “consumed” by voices, with no desire to socialize or

“practice self-care.” He interacted with auditory hallucinations and communicated with




                                             3
deceased relatives. He occupied a single hospital room and would be unable to function

in standard prison housing.

       The psychiatrist averred that ECT was the “gold standard” treatment for patients

like Terraza, and she asserted that it was “safe and effective.” She described the

procedure as involving electricity “applied to the scalp to produce a seizure, with an

average duration of about 30 seconds. The seizures help the brain return to normal

functioning.” She described the procedure as painless because the patient is under

general anesthesia, and she described possible side effects. Her opinion was that the

treatment was in Terraza’s best interest, necessary, and offered an “excellent” prognosis.

       Following the petition, the trial court held a hearing where Terraza and the

psychiatrist testified. Terraza’s counsel argued that Terraza was not capable of providing

informed consent, and disputed whether ECT would be beneficial. Thereafter, the court

found that the People had not met their burden under section 2679, subdivision (a), to

show that Terraza has the capacity to provide informed consent to ECT. Nevertheless,

the court made findings required by section 2679, subdivision (b), that allow ECT when a

prison inmate lacks such capacity. That is, the court found that the People had proven by

clear and convincing evidence that there is a compelling interest justifying the use of

ECT on Terraza; that there are no less onerous alternatives to ECT for him; and that ECT

is a sound medical and psychiatric practice. Thus, the court authorized ECT for up to six

months.




                                             4
       Terraza then filed this petition for a writ of habeas corpus and asked us to stay his

ECT pending the disposition of the opinion. We granted the stay.

                                      DISCUSSION

       In this petition for a writ of habeas corpus, Terraza does not challenge the findings

made by the trial court. Rather, he brings a claim under the right to privacy guaranteed

by article I, section 1 of the California Constitution. He argues for “the appointment of a

surrogate decision maker to determine if [ECT] is medically necessary and consistent

with [Terraza’s] expressed wishes or best interest.” We hold that the constitutional right

does not require the appointment of a surrogate decisionmaker for an incompetent prison

inmate, but it does require the state to consider any wishes relating to medical treatment

expressed by the inmate when previously competent.

       Californians have a constitutional privacy right that protects against receiving

unwanted medical treatment. Our Supreme Court has stated that “a competent adult has

the right to refuse medical treatment, even treatment necessary to sustain life.’

[Citations.] This right is grounded both in state constitutional and common law.

[Citation.] The right of privacy guaranteed by the California Constitution, article I,

section 1 ‘guarantees to the individual the freedom to choose to reject, or refuse to

consent to, intrusions of his bodily integrity.’” (In re Qawi (2004) 32 Cal.4th 1, 14

(Qawi).) This dimension of the privacy right reflects a “fundamental interest in personal

autonomy.” (Conservatorship of Wendland (2001) 26 Cal.4th 519, 532.) That interest




                                             5
means “that incompetent persons have a right, based in the California Constitution, to

appropriate medical decisions that reflect their own interests and values.” (Id. at p. 537.)

       The privacy protection certainly protects against unwanted ECT, a procedure that

involves inducing seizures by administering electric shocks through electrodes connected

to the head. (Compare Qawi, supra, 32 Cal.4th at p. 14 [right to refuse medical treatment

“clearly extends to the right to refuse antipsychotic drugs”] with Love v. State Dept. of

Education (2018) 29 Cal.App.5th 980, 993-994 [as to compulsory immunization, right to

privacy readily gives way to state’s interest in protecting citizens’ health and safety].)

The question before us is whether the “organic therapy” statutes (§§ 2670-2680)

adequately protect the constitutional privacy right that incompetent prison inmates and

other “confined persons” have.

       The individual right to refuse medical treatment is limited in certain circumstances

by “countervailing state interests.” (Qawi, supra, 32 Cal.4th at p. 15.) Our Supreme

Court has stated that “[o]ne such interest is parens patriae, the state’s interest ‘in

providing care to its citizens who are unable . . . to care for themselves.’[Citation.] In

California, parens patriae may be used only to impose unwanted medical treatment on an
                                                                               2
adult when that adult has been adjudged incompetent.” (Id. at pp. 15-16.)


       2
          The Latin term “parens patriae” literally means “parent of the country,” and it
traditionally has referred to the state’s role as a guardian of those legally disabled.
(Alfred L. Snapp & Son, Inc. v. Puerto Rico (1982) 458 U.S. 592, 600 & fn. 8.) Qawi
spells the term without its penultimate letter, an “a.” However, that spelling (“parens
patrie”) is not standard and is used in few places other than in Qawi. Even when we
quote Qawi, we will spell the term the standard way. Our Supreme Court has spelled it
                                                                   [footnote continued on next page]


                                               6
       The organic therapy statutes, through section 2679, govern the state’s exercise of

its parens patriae interest in providing care for involuntarily confined persons, including

prison inmates, who “lack[] the capacity for informed consent.” (§ 2679, subd. (b).) For

such persons, section 2679 requires a judicial determination that the medical procedure

would help the person, and that it is necessary and medically appropriate. Specifically,

the court “shall determine by clear and convincing evidence that such therapy . . . would

be beneficial; that there is a compelling interest justifying the use of the organic therapy

upon the person; that there are no less onerous alternatives to such organic therapy; and

that such organic therapy is in accordance with sound medical-psychiatric practice.”

(§ 2679, subd. (b).) The court made these findings here. Although the prison warden

may have interests apart from benefitting the inmate (such as reducing hospital

crowding), the trial court’s section 2679 determination is based on the medical

procedure’s suitability for the inmate.

       We see no authority suggesting that the state must appoint a third party to exercise

its parens patriae power. The “prerogative of parens patriae is inherent in the supreme

power of every state.” (Late Corporation of the Church of Jesus Christ of Latter-Day

Saints v. United States (1890) 136 U.S. 1, 57.) Thus, we reject Terraza’s argument to the

extent he asserts that the right to privacy encompasses the right to a surrogate decision

maker to determine if ECT is “medically necessary” or consistent with his “best interest.”

Under the state constitution, an exercise of parens patriae authority may justify imposing

the standard way in several dozen other cases. (See, e.g., Conservatorship of Wendland,
supra, 26 Cal.4th at p. 535 [“parens patriae”].)

                                              7
invasive medical treatment on a prison inmate who has been adjudged incompetent, and

the judicial determination provided by section 2679 is sufficient to ensure a determination

on the necessity and value of ECT that is made for the inmate’s benefit. A surrogate

making the section 2679 findings would add nothing to vindicate Terraza’s privacy
             3
interests.

       More persuasive is Terraza’s request for a surrogate to ensure that the imposition

of ECT is “consistent with [his] expressed wishes.” Taken precisely, this request is not

about whether ECT is likely to be beneficial as a medical matter—the state’s parens

patriae interest in caring for its citizens—but about whether subjecting Terraza to ECT

accords with his own views expressed when competent. This reflects our Supreme

Court’s description of the right of one to ensure medical decisions based on one’s “own

interests and values.” (Conservatorship of Wendland, supra, 26 Cal.4th at p. 537.) It is

thus reasonable to conclude that the state’s parens patriae power to impose invasive

medical treatment is subordinate to the patient’s right to direct his medical treatment

during incompetence, so long as the directions are made when the patient is competent.


       3
          Where an inmate cannot afford to retain one, section 2677 allows for the
appointment of an “independent medical expert . . . to examine the person’s medical,
mental, or emotional condition and to testify thereon.” This is an important protection
that can enable the inmate to dispute the basis for section 2679 findings where warranted.
In this writ proceeding, the People argue that this court should grant the petition and issue
a writ, but do so to appoint a section 2677 expert, rather than the surrogate decisionmaker
that Terraza wants. Terraza, however, waives the appointment of an expert and goes so
far as to insist that the People are wrong in arguing that the appointment cannot be
waived. Terraza states that he is doing so because he is not disputing his condition.
Section 2677 experts are appointed “on a person’s behalf,” so we conclude that an inmate
may waive the appointment, as Terraza has done.

                                             8
(See id. at p. 533-534 [right to refuse medical treatment “survives incapacity, in a

practical sense, if exercised while competent pursuant to a law giving that act lasting

validity,” such as Health Care Decisions Law, which permits an advance directive about

“‘any aspect’” of health care].) That is, if a competent inmate refuses a medical

procedure and then becomes incapacitated, the refusal may still preclude the state from

the unrestrained imposition of the procedure that otherwise might occur under the parens

patriae power.

       For almost all medical treatments involving prison inmates in California, it is

already the case that the inmate’s wishes while competent are considered even if the

inmate later lacks capacity. In 2015, the Legislature enacted Penal Code section 2604,

which provides for appointing a surrogate for health care decisions involving an inmate

patient who lacks capacity to give informed consent. (§ 2604, subd. (t)(1).) Where an

inmate lacks capacity to consent, section 2604 requires the appointment of a “surrogate

decisionmaker for health care for the inmate patient.” (§ 2604, subd. (q)(1).) That

surrogate “shall follow the inmate patient’s personal values and other wishes to the extent

those values and wishes are known.” (§ 2604, subd. (q)(4).) The legislature, however,

excluded ECT and a small number of other medical procedures from section 2604.
                      4
(§ 2604, subd. (t)(2).)

       4
         In enacting the section 2604 surrogate appointment process for most inmate
medical services, the Legislature intended to “speed[] up the process for obtaining the
necessary authority to provide treatment services in cases where the inmate lacks decision
making capability.” (Sen. Rules Comm., Bill Analysis of Assem. Bill No. 1423 (2015-
2016 Reg. Sess.) as amended April 20, 2015, p. 8.) The Legislature may have excluded
                                                                 [footnote continued on next page]


                                             9
       Terraza in essence seeks the section 2604 surrogate here, though the Legislature

excluded ECT from the provision’s application. We do not think that the surrogate

decisionmaker procedure in section 2604 is constitutionally required. Nevertheless, we

conclude that the constitutional right to refuse medical treatment requires that the

inmate’s personal values and wishes, if known, be considered before the state imposes

invasive medical treatment on an inmate who lacks the capacity to give informed consent.

(See Conservatorship of Wendland, supra, 26 Cal.4th at p. 537.) In the context of the

organic therapy statute, this means that, upon the request of the inmate’s counsel, the trial

court must determine whether the views that the inmate expressed while competent

indicate that he or she would not consent to ECT while incapacitated.

       Consideration of an inmate’s personal values and wishes is not in the text of the

organic therapy statutes, but it nevertheless is in harmony with the guarantee those

statutes provide of uncensored communication with the inmate’s parents, guardian or

conservator about the proposed organic therapy (§ 2680, subd. (c)); those are individuals

who may know of the inmate’s expressed views when competent. It makes little sense

for the statutory adjudication procedures to overlook the possibility of information from

them about the inmate’s personal views. It further is in harmony with section 2670’s

declaration of a “fundamental right” that no person with the capacity for informed

consent who refuses ECT shall be compelled to undergo ECT. (See also Conservatorship


ECT from the process, along with other weighty medical procedures such as sterilization,
because it had no wish to speed up the imposition of those services, not because it
concluded that inmate consent to those services was unnecessary.

                                             10
of Wendland, supra, 26 Cal.4th at p. 532 [“the privacy clause does protect the

fundamental interest in personal autonomy”].) Our holding simply provides effect to

such a refusal once an inmate has become incapacitated, though the statute itself does not

do so. Where the personal autonomy protected by Article I, section 1 of our state

constitution has been interpreted to provide a right to medical decisions that reflect a

person’s own interests and values, we cannot see a sound reason to wholly omit

consideration of those interests and values when a court is considering the imposition of

ECT.

       One way of accounting for the expressed views of incompetent inmates might be

the surrogate decisionmaker required by section 2604 for most medical decisions. But as

we have said, we do not think the constitution requires that method. We leave to the trial

court the decision on how to receive evidence (if any) of Terrazas’s personal values and

wishes. Credible evidence that an inmate, when competent, expressed opposition to

receiving an invasive medical procedure could preclude the imposition of that medical

procedure on the inmate when later incapacitated. If the inmate, when competent, has

manifested personal views or values in opposition to ECT, it would take more than

simply the court’s section 2679 findings that ECT is suitable to overcome that lack of

consent. We need not, however, decide here what “legitimate penological interests”




                                             11
might overcome a finding that an incapacitated inmate, when competent, expressed
                                        5
opposition to ECT. (§ 2600, subd. (a).)

       Our record is silent on whether Terraza expressed any wishes while competent or,

to similar effect, expressed any view relevant to whether he would refuse ECT.

Accordingly, we grant the writ and direct the trial court to determine whether any such

expressed wishes exist.




       5
          In some cases, prison security could require involuntary medical treatment.
“Another such countervailing state interest is in institutional security. ‘It is . . . well-
established that when an individual is confined in a state institution, individual liberties
must be balanced against the interests of the institution in preventing the individual from
harming himself or others residing or working in the institution.’ [Citation.] Thus, even
a competent prison inmate, for example, may be forcibly medicated, consistent with the
federal due process clause, if it is determined that he is a danger to himself and others,
and that the treatment is in his medical interest, as determined by an independent medical
board. (Washington v. Harper (1990) 494 U.S. 210, 229.)” (Qawi, supra, 32 Cal.4th at
p. 16; see also § 2671, subd. (a) [emergency use of shock treatments to alleviate
imminent danger].) It does not appear in our record that Terraza is a danger to himself or
others, as the People have not asserted as much.


                                             12
                                      DISPOSITION

       The writ of habeas corpus is GRANTED. The trial court is ordered to vacate its

order imposing electroconvulsive therapy. The trial court is ordered to thereafter hold a

hearing to determine whether Terraza, when competent, expressed views that indicate a

lack of consent to the imposition of electroconvulsive therapy on him. If not, the court

may again order electroconvulsive therapy. If so, the court may determine whether

legitimate penological interests nevertheless require the therapy.

       CERTIFIED FOR PUBLICATION
                                                                      RAPHAEL
                                                                                            J.

       We concur:

       McKINSTER
             Acting P. J.

       MILLER
                          J.




                                            13